  Case 8:21-cv-00904-JSM-AEP Document 1 Filed 04/16/21 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                              Civil Case Number: ________________

                                                   :
Shannon Kiziuk,                                    :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Fairview Mediation Group,                          :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Shannon Kiziuk, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
 Case 8:21-cv-00904-JSM-AEP Document 1 Filed 04/16/21 Page 2 of 6 PageID 2




                                           PARTIES

      4.      The Plaintiff, Shannon Kiziuk (“Plaintiff”), is an adult individual residing in New

Port Richey, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).

      5.      The Defendant, Fairview Mediation Group (“Fairview”), is a Georgia business

entity with an address of 2483 Heritage Village, Suite Suite 16-218, Snellville, Georgia 30078,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6) and is a “creditor” as defined in 559.55(3).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

  A. The Debt

      6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

      7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

      8.      The Debt was purchased, assigned or transferred to Fairview for collection, or

Fairview was employed by the Creditor to collect the Debt.

      9.      Fairview attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

  B. Fairview Engaged in Harassment and Abusive Tactics

      10.     On or about November 11, 2020, Fairview contacted Plaintiff in an attempt to

collect the Debt.
 Case 8:21-cv-00904-JSM-AEP Document 1 Filed 04/16/21 Page 3 of 6 PageID 3




       11.    During its conversation with Plaintiff, Fairview falsely referred to itself as a

mediation group and failed to disclose that the call was from a debt collector, as required by

law.

       12.    Moreover, Fairview falsely stated that it had a judgment pending against Plaintiff.

       13.    To date, no legal action has been filed against Plaintiff by Fairview or the

Creditor.

       14.    Fairview’s actions caused Plaintiff a great deal of confusion, stress and anxiety.

   C. Plaintiff Suffered Actual Damages

       15.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

       16.    As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                  VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       17.    The Plaintiff incorporates by reference Paragraphs 1 through 16 of this Complaint

as though fully stated herein.

       18.    The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       19.    The Defendant’s conduct violated 15 U.S.C. § 1692d(6) in that Defendant placed

calls to the Plaintiff without disclosing the identity of the debt collection agency.
  Case 8:21-cv-00904-JSM-AEP Document 1 Filed 04/16/21 Page 4 of 6 PageID 4




       20.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant

misrepresented the character, amount and legal status of the debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692e(5) in that Defendant

threatened to take action that could not legally be taken or that was not intended to be taken.

       23.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       24.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed

to inform the consumer that the communication was an attempt to collect a debt.

       25.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       26.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       27.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                           COUNT II

                  VIOLATIONS OF THE FLORIDA CONSUMER
             COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

       28.     The Plaintiff incorporates by reference Paragraphs 1 through 16 of this Complaint

as though fully stated herein.

       29.     The Defendant willfully communicated with the debtor or any member of her or

his family with such frequency as can reasonably be expected to harass the debtor or her or his

family, or willfully engaged in other conduct which can reasonably be expected to abuse or
  Case 8:21-cv-00904-JSM-AEP Document 1 Filed 04/16/21 Page 5 of 6 PageID 5




harass the debtor or any member of her or his family, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(7).

       30.     The Defendant claimed, attempted, or threatened to enforce a debt when such

person knew that the debt was not legitimate or asserted the existence of some other legal right

when such person knew that the right did not exist, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(9).

       31.     The Defendant refused to provide adequate identification of herself or himself or

her or his employer or other entity whom she or he represents when requested to do so by a

debtor from whom she or he is collecting or attempting to collect a consumer debt, in violation of

the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72(15).

       32.     The Plaintiff is entitled to damages as a result of Defendant’s violations.



                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat.§ 559.77;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                       Fla. Stat.§ 559.77;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and Fla. Stat. § 559.77;

                   4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                   5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS
 Case 8:21-cv-00904-JSM-AEP Document 1 Filed 04/16/21 Page 6 of 6 PageID 6




Dated: April 16, 2021

                                  Respectfully submitted,

                            By    /s/ Sergei Lemberg

                                  Sergei Lemberg, Esq.
                                  Lemberg Law, LLC
                                  43 Danbury Road
                                  Wilton, CT 06897
                                  (203) 653-2250
                                  slemberg@lemberglaw.com
